Title: To George Washington from Lieutenant Colonel Samuel Blackden, 18 July 1779
From: Blackden, Samuel
To: Washington, George


        
          Sir,
          Salisbury [Conn.] July 18th 1779.
        
        I had the honor of rec[e]iving your Excellency’s letter of 23d June yesterday, in which you are pleased to direct that I send you explicit & specific charges against Colonel Sheldon to be the foundation of an enquiry into his conduct.
        When I wrote your Excellency the 4th of June desiring leave to retire from the regiment, I did not mean to accuse Colonel Sheldon of any thing but want of propriety, of conduct, in respect to a certain letter received from his Officers, in the disgrace of which I considered myself as involved, should I serve under him after its becoming public—I suggested that he did not take such notice of it, as the support of his military character required, but as to general suggestions, I have exceeded my intentions if I made any.
        That the representation contained in my letter is well founded, will partly appear from the enclosed copy of the letter, which is the subject of my discontent, & the subsequent settlement at Durham may be learned from any of the gentlemen who signed it, marked thus + Those not marked being absent.
        I have no further charges to make against Colonel Sheldon, & beg leave to declare that I have not taken this step from any quarrel or ill-will towards him, with whom I have always lived upon friendly terms,

but solely to justify myself to your Excellency in desiring to leave the Regime[nt].
        There are near eighty dragoons dismounted who are quartered at Litchfield, Capt. Bull, & Capt. Shether are both in such poor state of health that they could not bear the fatigue of a Campaign, yet think they may be of service in some of the Towns along the Sound, until horses are procured to mount them—I take the liberty just to mention it—& have the honor to be with the greatest respect, Your Excellency’s most obedient, & most humble servt
        
          Saml Blackden
        
      